164 S.E.2d 398 (1968)
3 N.C. App. 218
STATE of North Carolina
v.
Robert D. JEFFRIES.
No. 687SC385.
Court of Appeals of North Carolina.
December 11, 1968.
*399 Atty. Gen. T. W. Bruton and Staff Atty. Christine Y. Denson, Raleigh, for the State.
Vernon F. Daughtridge, Wilson, for defendant appellant.
MALLARD, Chief Judge.
Defendant contends that when he, as a witness for himself, denied that he had previously been convicted of any crimes, it was error to permit the solicitor to cross-examine him further about crimes committed by him, as a juvenile, as well as after he ceased being a juvenile. Defendant contends that though he later admitted on cross-examination having committed crimes that the solicitor should not have been permitted to continue to cross-examine him after he had made a denial. This contention is without merit. Admissions by the defendant on cross-examination of prior convictions were competent to impeach him as a witness. The case of State v. Brown, 1 N.C.App. 145, 160 S.E.2d 508, cited by the defendant, does not hold that the defendant as a witness cannot be cross-examined. In Stansbury, N.C. Evidence 2d, § 112, the rule is stated as follows:
"For purposes of impeachment a witness, including the defendant in a criminal case, may be cross-examined with respect to previous convictions of crime, but his answers are conclusive, and the record of his convictions cannot be introduced to contradict him." (emphasis added)
In this case no record or other evidence was offered to contradict him. The defendant contradicted himself. To hold that the solicitor could not continue to question the defendant after a simple denial of prior convictions would effectively eliminate cross-examination of him.
Defendant's motion for judgment of nonsuit is also without merit. Since the case goes back for another trial, we refrain from discussing the evidence in detail. However, there was ample competent evidence for submission to the jury on the charge in the warrant of an assault causing serious bodily injury. G.S. § 14-33(a); State v. Jones, 258 N.C. 89, 128 S.E.2d 1; State v. Virgil, 263 N.C. 73, 138 S.E.2d 777.
Defendant contends that the indictment charges only the crime of simple assault. This contention is also without merit. In support of this contention the defendant cites State v. Battle, 130 N.C. 655, 41 S.E. 66, and State v. Thornton, 136 N.C. 610, 48 S.E. 602. These two cases were, in effect, overruled in the case of State v. Gregory, 223 N.C. 415, 27 S.E.2d 140, in which it is stated:
"In our opinion, the statement in the indictment that the assault inflicted serious injury is sufficient without further elaboration, and the fact becomes a matter of proof upon the trial. Except as a convenience in determining the jurisdiction of the court in the first instance, it is questionable whether the insistence that so significant an expression as `serious injury' be further explained served any useful purpose, even at common law. In the present instance, we feel that the more reasonable rules pertaining to indictments for statutory crimes should be pursued."
The defendant was not charged with an assault with a deadly weapon. The able trial judge inadvertently erred when he instructed the jury that they could return a verdict of guilty as charged if they found that the defendant was guilty of an assault with a deadly weapon. The judge also erred when he failed to submit to the jury, for its determination as warranted by the evidence in this case, the lesser included offense of simple assault. State v. Worthey, 270 N.C. 444, 154 S.E.2d 515. Simple assault is a lesser degree of the *400 crime of aggravated assault which was charged in the warrant. G.S. 15-170; State v. Gooding, 251 N.C. 175, 110 S.E.2d 865. The judge is required to declare and explain the law arising on the evidence without being requested to do so. G.S. § 1-180.
Since the foregoing instructions were prejudicial to the defendant, the verdict and judgment are vacated and the defendant is awarded a
New trial.
CAMPBELL and MORRIS, JJ., concur.